UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-134883 CHINA TEL GROUP, INC. (Exact name of Registrant as specified in its charter) Nevada 98-0489800 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 8105 Irvine Center Drive, Suite 820, Irvine, California92618 (Address of principal executive offices) (zip code) 949-585-9268 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [_]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that registrant was required to submit and post such files.) [_] Yes[_] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [_] Accelerated filer [_] Non-accelerated filer [X] Smaller reporting company [_] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [_] Yes [X] No APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of stock, as of the latest practicable date:As of August 18, 2009 the registrant had 129,637,653shares of its Series A common stock outstanding with a par value of $0.001 and 66,909,088 shares of its Series B common stock outstanding with a par value of $0.001. CHINA TEL GROUP, INC. (A DEVELOPMENT STAGE COMPANY) INDEX TO QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2009 PAGE PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets as of June 30, 2009 (unaudited) and December 31, 2008 3 Condensed Consolidated Statements of Loss for the three and six months ended June 30, 2009, April 4, 2008 (date of inception) through June 30, 2008 and from April 4, 2008 (date of inception) through June 30, 2009 (unaudited) 4 Condensed Consolidated Statement of Stockholders’ Deficit for the period from April 4, 2008 (date of inception) through June 30, 2009 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2009, April 4, 2008 (date of inception) through June 30, 2008 and from April 4, 2008 (date of inception) through June 30, 2009 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 Item 4(T). Controls and Procedures 28 PART II. OTHER INFORMATION 29 Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 30 Item 4. Submission of Matters to a Vote of Security Holders 30 Item 5. Other Information 30 Item 6. Exhibits 30 2 PART I – FINANCIAL STATEMENTS CHINA TEL GROUP, INC. (a development stage company) CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (unaudited) ASSETS Current assets: Cash $ $ Accounts receivable, net - Accounts receivable, other - Inventory - Note receivable Prepaid expenses - Deferred financing costs, net of accumulated amortization of $1,974,827 and $386,188, respectively Total current assets Property, plant and equipment, net of accumulated depreciation of $1,208,601 - Other assets: Intangible assets, net of accumulated amortization of $129,489 - Goodwill - Investments, at cost Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued expenses $ $ Unearned revenue - Line of credit - Advances from shareholders - Notes payable, related party - Notes payable - Convertible notes, net of unamortized discount of $6,335,803 and $12,568,303, respectively Derivative liability Total current liabilities Long term debt Mandatory redeemable Series B common stock Total liabilities Stockholders' deficit: Preferred stock, no par value, 25,000,000 shares authorized, no shares issued and outstanding - - Common stock: Series A common stock; $0.001 par value, 500,000,000 shares authorized, 100,044,263 and 89,458,947 shares issued and outstanding as of June 30, 2009 and December 31, 2008, respectively Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive income - Total China Tel Group, Inc.'s stockholders' deficit ) ) Non controlling interest - - Total stockholder's deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 3 CHINA TEL GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF LOSS (a development stage company)
